                                                    IN TIIB UNITED STATES DISTRICT COURT
                                                FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                                               WESTERN DMSION
                                                                No. 5:18-CV-364-D


  ATC JNDOORDAS,                                                                               )
                                                                                               )
                                                          Plaintlft:                           )
                                                                                               )
                                                     v.                                        )                               ORDER
                                                                                               )
   CBL & ASSOCIATES MANAGEMENT, INC., )
   and CROSS CREEK MALL SPE, LP,      ).
                                                                                               )
                                                          Defendants.                          )

                        On August 26, 2019, plaintiff moved for exemption from mediated settlement conference

  .
      and moves for court-hosted mediation [D.E. 42]. On August 26, 2019, defendants responded [D:E..
                             .                                                                             .



..· 43]. ·The motion [DJ~:~ 42] is GRANTED in.part. The court hereby refers ~s case to United States
      •   -   •   - •    •   .c -   -   -   :    •         -   -   •   -   •   •   ;   •   -       ,   •       -   -   :   '   ~-   .-   •   ••   •   '   -   •   ,




 · Magistrate Judge Jones for c<>Urt:~hosted mediation:. Judge· Jones Will notify the parties how he

      wishes to proceed concerning the mediation, and the date on which it~ be held.

                         . SO.ORDERED. This _ra day of September l019..
